United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3793
                                   ___________

Michael H. Brown,                        *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Janet Reno; John W. Magaw; Edward * Western District of Missouri.
L. Dowd, Jr.; Stephen L. Hill, Jr.;      *
J. Robert Switzer,                       *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: July 18, 2000
                              Filed: July 24, 2000
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Michael Brown appeals following the district court’s1 dismissal of his “Petition
for Declaratory and Injunctive Relief” and its subsequent refusal to reconsider the
dismissal order. After carefully reviewing the record and the parties’ briefs, we


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
                                         -1-
conclude the court neither erred in dismissing Brown’s petition, nor abused its
discretion in denying his motion for reconsideration.

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Brown’s motion on
appeal because he seeks to introduce material that was not before the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-